8 F.3d 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,Plaintiff-Appellee,v.Chester S. GARBER;  Emilia Ting Garber, Defendants-Appellants.
No. 92-15682.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1993.Decided Aug. 30, 1993.

1
Before:  REINHARDT and LEAVY, Circuit Judges, and MERHIGE, Senior District Judge.*


2
MEMORANDUM**


3
The judgment and award of attorney's fees by the district court in this case is AFFIRMED, substantially for the reasons set forth in the district court's orders of March 9, 1991, and of March 4, 1992.



*
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3